        Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

COMMON CAUSE GEORGIA, as an                )
organization,                              )
                                           )
      Plaintiff,                           )
                                           )      Civil Action
v.                                         )
                                           )      File No. 1:18-CV-05102-AT
BRIAN KEMP, in his official capacity as    )
Secretary of State of Georgia,             )
                                           )
      Defendant.                           )

      NOTICE OF FILING OF DECLARATION OF CHRIS HARVEY

      COMES NOW Defendant Brian Kemp and hereby files the attached

Declaration of Chris Harvey in support of Defendant’s Brief in Opposition to

Plaintiff’s Motion for a Temporary Restraining Order and Expedited Discovery.

      This 8th day of November, 2018.


                               /s/ Josh Belinfante
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Ryan Teague
                               Georgia Bar No. 701321
                               rteague@robbinsfirm.com
                               Kimberly Anderson
                               Georgia Bar No. 602807
                               kanderson@robbinsfirm.com
Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 2 of 14




                     Robbins Ross Alloy Belinfante Littlefield LLC
                     500 14th Street, NW,
                     Atlanta, Georgia 30318
                     Telephone: (678) 701-9381
                     Facsimile: (404) 856-3250

                     Attorneys for Defendant




                             -2-
        Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 3 of 14




                         L.R. 7.1(D) CERTIFICATION

      I certify that this Notice has been prepared with one of the font and point

selections approved by the Court in Local Rule 5.1(C). Specifically, this Notice

has been prepared using 14-pt Times New Roman Font.


                                       /s/ Josh Belinfante
                                       Josh Belinfante
                                       Georgia Bar No. 047399
                                       jbelinfante@robbinsfirm.com
        Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 4 of 14




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


COMMON CAUSE GEORGIA,                     )
as an organization,                       )        CIVIL ACTION FILE
                                          )
Plaintiff,                                )        NO. 1:18-CV-05102-AT
                                          )
v.                                        )
                                          )
BRIAN KEMP, in his official               )
capacity as Secretary of State of         )
Georgia,                                  )
                                          )
Defendant.                                )


                   DECLARATION OF CHRIS HARVEY

      Pursuant to 28 U.S.C. § 1746, CHRIS HARVEY, Elections Director in

the office of the Secretary of State for the State of Georgia, declares as follows:

1.    I make this Declaration in support of a response by Secretary of State

Brian Kemp to a motion for a temporary restraining order in the above-styled

matter of Common Cause Georgia, v. Brian Kemp (Civil Action No. 1:18-cv-

05102-AT).

2.    I have been the State of Georgia’s Elections Director since July 2015.

From August 2007 to July 2015, I was the Chief Investigator and Deputy

Inspector General for the Secretary of State’s office, investigating, amongst

                                       -1-
        Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 5 of 14




other things, potential violation of state election law. For over a decade, I have

acquired first-hand knowledge of Georgia’s election processes at both the state

and county level.

3.    As soon as provisional ballots are submitted, county boards of

registration begin the process of reviewing provisional ballots, examining

information provided on documents with provisional ballots, and make a good

faith effort to determine if the person was entitled to vote in the election.

O.C.G.A. § 21-2-419(b).

4.    County registrars have to make the determination on whether to count

the provisional ballot no later than three days after the election. O.C.G.A. § 21-

2-419(c)(1). UOCAVA ballots that are postmarked by election day must be

returned by the same deadline to be counted. O.C.G.A. § 21-2-386(a)(1)(G).

5.    If the county registrars determine the provisional ballots should be

counted, they communicate that determination to the election superintendent

who includes the vote in the election returns to be certified. O.C.G.A. § 21-2-

419(c)(1).

6.    County registrars also notify the election superintendent of provisional

ballots that should not be counted because the person who submitted the

provisional ballot was not timely registered and not eligible to vote in the

election. O.C.G.A. § 21-2-419(c)(3).
                                       -2-
        Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 6 of 14




7.    What resources county registrars use to determine whether to count

provisional ballots depends on the reason the provisional ballot was necessary.

The primary resource for most reasons for rejection is Georgia’s voter

registration system (“ENET”). Registrars can also use other resources such as

paper voter registration applications and supplement documents from paper

voter files. Registrars sometimes use external resources like Department of

Driver’s Services records and those records are accessible to registrars.

8.    In no circumstance would county registrars use Georgia’s My Voter Page

(“MVP”) to assist in the provisional ballot counting process. MVP is merely a

website to provide information to voters.

9.    ENET is separate and not connected to Georgia’s electronic poll books or

DRE voting machines. Several days before an election, a voter registration list

is extracted from ENET and loaded onto memory cards. These memory cards

are hand-delivered to county election offices and inserted into electronic poll

books for election day voter check-in operations. After the election, the memory

cards are removed from the electronic poll books and hand-delivered to the

Secretary of State’s office. The memory cards are uploaded into ENET so that

voter participation will be reflected in voters’ ENET records.

10.   On November 7, 2018, I requested all of the counties report to me how

many provisional ballots were submitted to them in the November 6 2018
                                      -3-
        Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 7 of 14




General Election. They reported that 21,190 provisional ballots were

submitted throughout the state. I have prepared a report of provisional ballots

from 2014, 2016, and 2018 and attached that report as Exhibit A to this

Declaration.

11.   Once all provisional and UOCAVA ballots have been reviewed and a

determination made whether they should count or not, the results are

presented to the county superintendent for certification.

12.   The county superintendent then certifies the returns, no later than by

the Monday following the election, and immediately transmits the returns to

the Secretary of State. O.C.G.A. § 21-2-493(k). See also O.C.G.A. § 21-2-

497(a)(4). This year, since Monday, November 12, 2018 is a federal holiday,

the deadline for certification is Tuesday, November 13, 2018.

13.   Timely certification is critically important because a number of other

processes cannot happen until counties certify their election results. The

Secretary of State cannot certify results until all of the counties certify first.

Election   challenges   and   recount    requests   also    require   the   county

superintendent’s to certify first. See O.C.G.A. §§ 21-2-495(c) and 21-2-524(a).

Finally, with any potential run-off election set by law for 28 days after the

election, certified results are needed in order for ballots and voting machine

databases to be built for any run-off. O.C.G.A. § 21-2-501(a).
                                        -4-
Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 8 of 14
Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 9 of 14




         EXHIBIT A
      Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 10 of 14




                     2018 Provisional Ballots 2016 Provisional Ballots 2014 Provisional Ballots
APPLING COUNTY                            13                          3                        4
ATKINSON COUNTY                             2                         7                        9
BACON COUNTY                              11                        19                         4
BAKER COUNTY                              10                        14                         9
BALDWIN COUNTY                            16                        22                       10
BANKS COUNTY                                4                         5                        1
BARROW COUNTY                               9                         1                        9
BARTOW COUNTY                             86                        91                       74
BEN HILL COUNTY                           50                        36                         3
BERRIEN COUNTY                            10                        50                       11
BIBB COUNTY                              419                       354                      112
BLECKLEY COUNTY                             5                       12                         5
BRANTLEY COUNTY                           29                          9                        6
BROOKS COUNTY                             69                        87                       31
BRYAN COUNTY                              24                        13                         6
BULLOCH COUNTY                           224                       130                       19
BURKE COUNTY                                6                         2                        0
BUTTS COUNTY                                0                         4                        0
CALHOUN COUNTY                              0                         1                        4
CAMDEN COUNTY                             11                        48                         9
CANDLER COUNTY                              3                       15                         9
CARROLL COUNTY                           291                       319                       96
CATOOSA COUNTY                            40                        24                       16
CHARLTON COUNTY                           13                        13                         5
CHATHAM COUNTY                           329                       224                      100
CHATTAHOOCHEE
COUNTY                                   34                         6                         2
CHATTOOGA COUNTY                         34                        24                         7
CHEROKEE COUNTY                         144                        45                        64
CLARKE COUNTY                           198                       239                       186
CLAY COUNTY                               2                         4                         1
CLAYTON COUNTY                          888                       433                       139
CLINCH COUNTY                             5                         7                         2
COBB COUNTY                            2202                      1565                      1656
COFFEE COUNTY                            10                        21                         7
COLQUITT COUNTY                          17                        21                         6
COLUMBIA COUNTY                          89                        53                        14
COOK COUNTY                               0                         2                         1
COWETA COUNTY                            38                        27                        20
CRAWFORD COUNTY                           3                        11                         8
CRISP COUNTY                             35                        27                         6
DADE COUNTY                              13                         5                        13
DAWSON COUNTY                            11                        26                        18
      Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 11 of 14




DECATUR COUNTY                      188                 129              10
DEKALB COUNTY                      3008                1159            1002
DODGE COUNTY                          8                   3               0
DOOLY COUNTY                          6                  25               1
DOUGHERTY COUNTY                    355                 419             106
DOUGLAS COUNTY                      145                  84              47
EARLY COUNTY                          4                   1               3
ECHOLS COUNTY                         0                   0               0
EFFINGHAM COUNTY                      8                  13              17
ELBERT COUNTY                        79                  80              14
EMANUEL COUNTY                       15                  38               6
EVANS COUNTY                          2                   0               1
FANNIN COUNTY                        23                  24               8
FAYETTE COUNTY                       81                  85              31
FLOYD COUNTY                        200                 200             119
FORSYTH COUNTY                       90                 207              83
FRANKLIN COUNTY                       3                   1               2
FULTON COUNTY                      3670                2528            3573
GILMER COUNTY                        39                  15              16
GLASCOCK COUNTY                       2                   0               0
GLYNN COUNTY                        183                 163              56
GORDON COUNTY                       127                 104              44
GRADY COUNTY                         20                  33               9
GREENE COUNTY                        15                  30              24
GWINNETT COUNTY                    2427                2347            1702
HABERSHAM COUNTY                      9                  14              50
HALL COUNTY                         370                 136              71
HANCOCK COUNTY                       14                  14              20
HARALSON COUNTY                       4                  21               5
HARRIS COUNTY                        47                  34              33
HART COUNTY                          14                   6               0
HEARD COUNTY                          8                   2               1
HENRY COUNTY                        339                 446             136
HOUSTON COUNTY                      150                 301              89
IRWIN COUNTY                         22                  26               3
JACKSON COUNTY                       59                  68              44
JASPER COUNTY                        62                   6               2
JEFF DAVIS COUNTY                     0                   2               1
JEFFERSON COUNTY                     45                  58              26
JENKINS COUNTY                       26                  38               3
JOHNSON COUNTY                        0                   0               1
JONES COUNTY                         16                   3               8
LAMAR COUNTY                         64                  48              14
LANIER COUNTY                         5                   9               4
     Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 12 of 14




LAURENS COUNTY                      41                   9             15
LEE COUNTY                          19                  13             11
LIBERTY COUNTY                      10                  34              6
LINCOLN COUNTY                       4                   5             15
LONG COUNTY                         10                  26             12
LOWNDES COUNTY                    1174                1387            746
LUMPKIN COUNTY                      47                  41             30
MACON COUNTY                         0                   0              0
MADISON COUNTY                       4                   8              7
MARION COUNTY                        0                   2              0
MCDUFFIE COUNTY                      3                   0             11
MCINTOSH COUNTY                      3                  15             12
MERIWETHER COUNTY                   26                   8              2
MILLER COUNTY                       23                   8              1
MITCHELL COUNTY                     18                  21              7
MONROE COUNTY                       10                  18             23
MONTGOMERY COUNTY                    0                   0              0
MORGAN COUNTY                       14                   7              9
MURRAY COUNTY                        0                   0              0
MUSCOGEE COUNTY                    352                 364            169
NEWTON COUNTY                       16                  12              3
OCONEE COUNTY                       23                  25             14
OGLETHORPE COUNTY                    2                   8              9
PAULDING COUNTY                    105                  49             44
PEACH COUNTY                        90                   9             14
PICKENS COUNTY                       1                   3              1
PIERCE COUNTY                        1                   1              0
PIKE COUNTY                         13                   8              9
POLK COUNTY                          4                  11              5
PULASKI COUNTY                       0                   8              2
PUTNAM COUNTY                       18                  17              9
QUITMAN COUNTY                       1                   4              1
RABUN COUNTY                         0                   4              2
RANDOLPH COUNTY                      2                   2              7
RICHMOND COUNTY                    272                 252            108
ROCKDALE COUNTY                    140                 149            132
SCHLEY COUNTY                        4                   1              4
SCREVEN COUNTY                      16                   9             12
SEMINOLE COUNTY                     36                  18             17
SPALDING COUNTY                     47                  31             40
STEPHENS COUNTY                     39                  17              4
STEWART COUNTY                      40                   5             18
SUMTER COUNTY                        0                   1              5
TALBOT COUNTY                        4                   0              2
         Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 13 of 14




TALIAFERRO COUNTY                        6                   1                   1
TATTNALL COUNTY                         18                  14                  13
TAYLOR COUNTY                           30                   5                   0
TELFAIR COUNTY                           2                   1                   3
TERRELL COUNTY                           1                   2                   2
THOMAS COUNTY                            7                   9                   2
TIFT COUNTY                             14                  42                 101
TOOMBS COUNTY                           13                   2                  11
TOWNS COUNTY                             9                  19                  83
TREUTLEN COUNTY                          4                  18                   7
TROUP COUNTY                           685                 667                 112
TURNER COUNTY                           11                  14                   9
TWIGGS COUNTY                            6                   6                   1
UNION COUNTY                             2                  13                   4
UPSON COUNTY                            20                  11                   6
WALKER COUNTY                           71                  21                   0
WALTON COUNTY                          106                  70                  24
WARE COUNTY                             14                  14                   1
WARREN COUNTY                            4                   3                   3
WASHINGTON COUNTY                       16                  26                   9
WAYNE COUNTY                            15                  17                   2
WEBSTER COUNTY                           8                  12                   3
WHEELER COUNTY                           5                  16                  14
WHITE COUNTY                            40                  52                  16
WHITFIELD COUNTY                        70                  86                  64
WILCOX COUNTY                            0                   1                   7
WILKES COUNTY                           11                  16                   4
WILKINSON COUNTY                         1                   4                   7
WORTH COUNTY                            20                  28                  17

Total Provisional Ballots            21,190             16,739              12,151

Active Registered Voters          6,428,581           5,443,046           5,047,420
Ballots Cast                      3,930,890           4,165,405           2,596,947
Turnout                               61.1%               76.5%               51.5%
Provisional Ballots
Compared to Ballots Cast             0.54%               0.40%               0.47%
        Case 1:18-cv-05102-AT Document 33 Filed 11/08/18 Page 14 of 14




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

NOTICE OF FILING OF DECLARATION OF CHRIS HARVEY with the

Clerk of Court using the CM/ECF system, which automatically sent counsel of

record e-mail notification of such filing.

      This 8h day of November, 2018.

                                        /s/Josh Belinfante
